Citation Nr: 0001399	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  97-24 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected traumatic arthritis of the lumbosacral spine, 
evaluated as noncompensable prior to April 2, 1998, and 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected traumatic arthritis of the left hip, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for service-
connected traumatic arthritis of the right knee, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for service-
connected traumatic arthritis of the left knee with fracture 
of the femur, currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1952 and 
April 1956.  This appeal arises from a May 1997 rating 
decision of the Columbia, South Carolina, regional office 
(RO) which denied increased evaluations for the veteran's 
service-connected traumatic arthritis of the left hip, 
traumatic arthritis of the right knee, and traumatic 
arthritis of the left knee with fracture of the femur, all of 
which were evaluated as 10 percent disabling.  The rating 
decision also denied a compensable evaluation for traumatic 
arthritis of the lumbosacral spine.  By a rating action dated 
in April 1998, the noncompensable evaluation assigned to 
traumatic arthritis of the lumbosacral spine was increased to 
20 percent, effective in April 1998.

This matter was Remanded by the Board of Veterans' Appeals 
(Board) in October 1998 for the purpose of obtaining 
additional factual and medical evidence, and it has been 
returned to the Board for appellate review.

Finally, in a statement received in July 1997 (on VA Form 9), 
the veteran appears to have raised the issue of increased 
evaluations for his service-connected concussion residuals, 
fracture of the left distal radius and ulna, and fracture of 
the first and third metacarpals of the left hand.  
Nevertheless, none of the aforementioned issues are 
inextricably intertwined with the current appeal, and they 
are referred to the RO for the appropriate action.


REMAND

A well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 
1 Vet. App. 78 (1990).  In the context of a claim for an 
increased evaluation of a condition adjudicated service 
connected, an assertion by a claimant that the condition has 
worsened is sufficient to state a plausible, well-grounded 
claim.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The appellant in the instant case has stated well-grounded 
claims.  Thus, VA is obligated to assist him in the 
development of these claims.  38 U.S.C.A. § 5107(a) (West 
1991).

In its October 1998 Remand, the Board requested that the 
veteran be afforded a VA orthopedic examination.  Specific 
questions were asked in connection therewith.  The examiner 
was specifically asked to state whether there was evidence of 
instability of the knees as well as the ranges of motion of 
the affected joints.  Further, in compliance with the U.S. 
Court of Appeals for Veterans Claims (Court) holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board requested 
that the examiner discuss functional loss of the lumbosacral 
spine, left hip, right knee, and left knee due to pain and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement.  Again, the Court held in DeLuca that, 
in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court found that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 (1999) and § 4.45 
(1999), and that the rule against pyramiding set forth in 38 
C.F.R. § 4.14 (1999) does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.

The February 1999 VA orthopedic examination  failed to 
clearly discuss the questions raised by the Board in its 
October 1998 Remand and, therefore, is inadequate for 
evaluation purposes.  An examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

Here, the veteran specifically complained of a progressive 
worsening of his low back.  The examiner, however, made no 
comment on how the complaints of pain affected the range of 
motion of the veteran's low back.  Similarly, while the 
examiner noted that the veteran had moderate pain with range 
of motion of the knees and mild pain with internal and 
external rotation of the left hip, he failed to address the 
question of whether the veteran would experience greater 
limitation of motion due to pain on repeated use or during 
periods of flare-ups.  There were also no findings pertaining 
to functional loss due to pain.  To this, the RO is advised 
that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the Court.  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the veteran must be afforded another VA 
orthopedic examination to properly determine the severity of 
his service-connected lumbosacral spine, left hip, right 
knee, and left knee disabilities.

Further, having reviewed the evidence of record, the Board 
notes that the veteran has been seen on numerous occasions 
for complaints of neurological problems.  Treatment notes 
from the Asheville VA Medical Center (VAMC) indicated that 
the veteran had decreased sensory and vibratory sensation in 
both feet.  These complaints do not appear to have been 
adequately evaluated.  The Court has held that the Board, in 
rendering its final decision, must consider independent 
medical evidence in support of recorded findings, rather than 
provide its own medical judgment in the guise of a Board 
opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The 
veteran should be afforded a VA neurological examination to 
determine the etiology of his neurological problems.

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
henceforth advised, in this regard, that failure to report, 
without good cause, for an examination scheduled in 
connection with a claim for an increased rating, shall result 
in denial of that claim.  38 C.F.R. § 3.655 (1999).

Finally, the VA has a duty to assist a claimant in the 
development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999).  The duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes the procurement of medical records to which the 
veteran has made reference.  Littke v. Derwinski 1 Vet. App. 
90 (1990).  As this matter is being returned for additional 
medical examinations, the RO should obtain the veteran's 
current medical records pertaining to the treatment of his 
service-connected lumbosacral spine, left hip, right knee, 
and left knee disabilities.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who have treated the 
veteran for his service-connected 
lumbosacral spine, left hip, right knee, 
and left knee disabilities since February 
1997.  All non-VA records not already 
included in the claims folder should be 
obtained.  

2.  The RO should obtain the veteran's 
complete outpatient treatment records 
from the Dorn VAMC, Asheville VAMC, 
Salisbury VAMC, and any other identified 
VA facility since February 1997.  Once 
obtained, all records must be associated 
with the claims folder.

3.  After the foregoing development has 
been accomplished, the RO should schedule 
the veteran for special VA orthopedic and 
neurological examinations to determine 
the severity of his service-connected low 
back, left hip, and bilateral knee 
disabilities.  The veteran and his 
representative should be notified of the 
date, time, and place of the examinations 
in writing.  A copy of the notification 
letter should be associated with the 
claims file.  

a.  General information for the 
examiners:  The claims folders must be 
made available to the examiners for 
review prior to the examinations.  A copy 
of this Remand decision should be 
provided to each physician.  Such tests 
as the examiners deem necessary should be 
performed.

b.  Special instructions for the 
orthopedic examiner:  The examiner should 
provide the answers/findings indicated 
below to each question or instruction 
posed.  No instruction/question should be 
left unanswered.  If the examiner finds 
that it is not feasible to answer a 
particular question or follow a 
particular instruction, he or she should 
so indicate and provide an explanation.

I.  The examination must include 
measurements of the ranges of motion 
of the left knee and right knee in 
degrees, with normal flexion being 
to 140 degrees and normal extension 
being to 0 degrees.

II.  The examiner should state 
whether the cartilage of the left 
and/or right knee is dislocated, 
with frequent episodes of 
"locking," pain, and effusion into 
the joint.

III.  If lateral instability or 
subluxation of the left and/or right 
knee is present, it should be 
described as either mild, moderate, 
or severe.


IV.  With regard to the veteran's 
low back disability, the examiner 
should be asked to state the ranges 
of motion of the lumbar spine in 
degrees.  Moreover, the examiner 
should state the normal ranges of 
motion of the lumbar spine in 
degrees.

V. With regard to the left hip, the 
examiner should indicate all ranges 
of motion, to include adduction and 
abduction.  Reference to the normal 
ranges of these motions should be 
made.  The examiner should also 
comment as to whether there is 
slight, moderate, or marked 
impairment of the left hip, as 
reflected by any malunion of the 
left femur.

VI.  The examiner should be asked to 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected lumbosacral spine, 
left hip, left knee, and/or right 
knee disabilities; and, if feasible, 
these determinations must be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any weakened movement, excess 
fatigability, or incoordination.

VII.  The examiner should be asked 
to express an opinion on whether 
pain in the low back, left, hip, 
left knee, and/or right knee could 
significantly limit functional 
ability during flare-ups or during 
periods of repeated use.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.

c.  Special instructions for the 
neurological examiner:  Any neurological 
complaints or findings attributable to 
the veteran's service-connected arthritis 
of the lumbosacral spine should be 
identified.  The examiner should state 
whether the veteran experiences 
intervertebral disc syndrome as a 
manifestation of his service-connected 
back disability.  If so, the examiner 
should state whether the veteran 
experiences recurring attacks and the 
degree of intermittent relief he 
experiences between those attacks.  The 
examiner should further state whether any 
intervertebral disc syndrome that may be 
present results in incapacitating 
episodes and the total duration of any of 
these episodes.

The examiner should also be asked if 
there is evidence that the veteran has 
sciatic neuropathy with characteristic 
pain attributable to the service-
connected back disability.  If so, the 
examiner should state whether the sciatic 
neuropathy results in demonstrable muscle 
spasm, absent ankle jerk, or any other 
neurological finding.  All factors upon 
which any medical opinion is based must 
be set forth for the record.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

5.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  In evaluating the veteran's 
service-connected disabilities, the 
provisions of DeLuca and 38 C.F.R. 
§§ 4.40 and 4.45 must be discussed.  
Consideration should be given to the 
above referenced General Counsel Opinion 
in which it was determined that a 
claimant who has knee arthritis and 
instability may be rated separately under 
Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97.  With respect to the 
low back disability, the RO should 
consider the claims for increased ratings 
in excess of noncompensable and 20 
percent for the applicable time periods.

If the decision remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond.  The SSOC should 
include citation to all relevant 
regulatory provisions.  If appropriate, 
the SSOC should also include the 
provision of 38 C.F.R. § 3.655.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical information.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





